UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1068


RANDY T. 3THOMAS,

                   Plaintiff - Appellant,

             v.

STEVE STANSON, Supervisor; MRS. JARMON, (Retired), Head of the Risk Dept.,

                   Defendants - Appellees,

             and

PETERSBURG UTILITY LINES WATER DEPARTMENT; KIMBERLY
ROBERTSON, Dept. of Human Resources; ANTHONY WILLIAMS, Petersburg
City Attorney; JIM REED, In the Fire Dept.; SGT. HALL, On the Police Force,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00162-HEH)


Submitted: August 20, 2020                                 Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert T. 3Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Randy 3Thomas appeals the district court’s order dismissing his civil action as to

two unserved Defendants for insufficient service of process. ∗ We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. 3Thomas v. Petersburg Util. Lines Water Dep’t., No. 3:19-cv-00162-HEH (E.D.

Va. Jan. 2, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       ∗
         The district court dismissed 3Thomas’ action as to the unserved defendants for a
procedural reason that was unrelated to the contents of 3Thomas’ pleadings. Because “no
amendment in the complaint could cure the defects in [3Thomas’] case,” we have
jurisdiction over this appeal. Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020)
(quoting Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th
Cir. 1993)).

                                            3